Title: Thomas Jefferson to Joseph Milligan, 18 May 1816
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
             Monticello May 18. 16.
          
          On the 7th Ult. I wrote to you and forwarded at the same time the corrected translation of mr Tracy’s book, with a request that you would forward to me for correction the proof sheets as they are struck off, and as we have three mails a week now from Washington, you will always recieve the sheet on the 5th day after it comes from your hands, perhaps sometimes on the 7th. having as yet recieved none I begin to be uneasy, and the more so on account of the great delay which that work has already so unfortunately experienced. will you drop me a line of
			 information to relieve my anxiety
          In some part of the MS. I inserted a Note beginning with the words ‘our author’s classification’ Etc and ending ‘weighty observations of our author.’ will you add at the end of it what is on the inclosed paper? accept my best wishes and respects.
          Th: Jefferson
        